Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 1 of 35 PageID #: 7




                                                  EXHIBIT 1
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 2 of 35 PageID #: 8

                                                                                                                           US009237427B2


(12) United States Patent                                                               (10) Patent No.:                                  US 9.237,427 B2
       ROSSano et al.                                                                   (45) Date of Patent:                                        Jan. 12, 2016
(54)   METHODS AND SYSTEMIS FOR                                                      (58) Field of Classification Search
       TRANSMITTINGVIDEO MESSAGESTO                                                       CPC combination set(s) only.
       MOBILE COMMUNICATION DEVICES                                                       See application file for complete search history.
(71) Applicant: MOBILE MESSENGER GLOBAL,                                             (56)                                   References Cited
                INC., Los Angeles, CA (US)
                                                                                                               U.S. PATENT DOCUMENTS
(72)   Inventors:   Anthony Rossano, Seattle, WA (US);
                    James Citron, Santa Monica, CA (US);                                  7,193,644            B2            3/2007    Carter
                    Norman Schifman, Pacific Palisades,                                   7.961,212            B2            6, 2011   Woodworth et al.
                                                                                      2006, OOO8256            A1             1/2006   Khedouri et al.
                    CA (US)                                                           2006, O120404            A1            6/2006    Sebire et al.
                                                                                      2006/0232663             A1           10, 2006   Gandhi et al.
(73) Assignee: MOBILE MESSENGERS GLOBAL,                                              2007/0058681             A1            3/2007    Bettis et al.
               INC., Los Angeles, CA (US)                                             2007/0107044             A1            5/2007    Yuen et al.
                                                                                      2007/021303.0            A1            9, 2007   Benco et al.
       Notice:      Subject to any disclaimer, the term of this                       2007,0265.006            A1           11/2007    Washok et al.
(*)                                                                                   2008.OO57987             A1            3/2008    Landschaft et al.
                    patent is extended or adjusted under 35                           2008.007 1875            A1            3/2008    Koffet al.
                    U.S.C. 154(b) by 0 days.
                                                                                                             (Continued)
(21) Appl. No.: 14/599,268                                                           Primary Examiner — Joseph J. Nguyen
(22) Filed:         Jan. 16, 2015                                                    Assistant Examiner — Phung-Hoang J. Nguyen
                                                                                     (74) Attorney, Agent, or Firm — Arent Fox LLP
(65)                   Prior Publication Data
       US 2015/O312732 A1           Oct. 29, 2015                                    (57)                                      ABSTRACT
                 Related U.S. Application Data                                       Methods and systems for managing messaging are described.
                                                                                     An illustrative messaging system includes a processor and a
(63) Continuation of application No. 13/891.991, filed on                            content database storing video content and/or other content,
     May 10, 2013, now Pat. No. 9,030,521, which is a                                and a user database that stores an identifier corresponding to
     continuation of application No. 12/334.245, filed on                            a telecommunications carrier associated with a user mobile
       Dec. 12, 2008, now Pat. No. 8,457,661.                                        phone, and an indicator indicating the messaging capability
(60) Provisional application No. 61/013,205, filed on Dec.                           of the mobile phone of the user. Code is stored in memory that
     12, 2007, provisional application No. 61/013,231,                               is configured to provide for display on a terminal a faun via
     filed on Dec. 12, 2007, provisional application No.                             which a user can view a plurality of videos from the content
       61/013,213, filed on Dec. 12, 2007.                                           database, select a video to be sent as a message, and specify a
                                                                                     recipient for the video message. The system is optionally
(51)   Int. C.                                                                       configured to initiate the transmission of an approval request
       H04N 7/4                 (2006.01)                                            message to a terminal. Such as a mobile phone associated with
       H0474/2                  (2009.01)                                            the user, wherein the user can approve the sending of the
       H04L 2/58                (2006.01)                                            Video message to the recipient by taking an action in response
(52)   U.S. C.                                                                       to the approval request.
       CPC ................. H04W 4/12 (2013.01); H04L 51/10
                            (2013.01); H04L 5 1/38 (2013.01)                                                   11 Claims, 18 Drawing Sheets

                                                          ff

                                                                                       Receiver Carrier



                                                                                                               Recipient
                                                                                                                Phong

                                             Browser                                                                       Browser
                                             Widget                                                                        Widget
                                                                                                                            Erdi




                                                   Messaging System Server                  Eargeting System
                                              (optionally including Search Engins,
                                                       Registration Engine)
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 3 of 35 PageID #: 9


                                             US 9.237,427 B2
                                                  Page 2

(56)                References Cited                       2008, 0215428 A1     9, 2008 Ramer et al.
                                                           2008, 0215623   A1    9, 2008   Ramer et al.
              U.S. PATENT DOCUMENTS                        2008/0242279    A1   10, 2008   Ramer et al.
                                                           2008/0270220    A1   10, 2008   Ramer et al.
 2008/0072261 A1    3f2008 Ralston et al.                  2008/0275881    A1   11/2008    Conn et al.
 2008/008.6431 A1   4/2008 Robinson et al.                 2008/0281971 A1      1 1/2008 Leppanen et al.
 2008/0214148 A1    9, 2008 Ramer et al.                   2008/0293387 A1      11/2008 Connet al.
 2008/0214152 A1    9, 2008 Ramer et al.                   2009 OOO6975 A1       1/2009 Salim et al.
 2008/0214204 A1    9, 2008 Ramer et al.                   2009/0066781 A1       3/2009 Jackson et al.
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 4 of 35 PageID #: 10


U.S. Patent         Jan. 12, 2016   Sheet 1 of 18         US 9.237,427 B2
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 5 of 35 PageID #: 11


U.S. Patent          Jan. 12, 2016   Sheet 2 of 18                      US 9.237,427 B2




                                                  e            video text
                                                               messaging
                                                  s




        FIG. 24 F/G, 28

                                              AllThings Must End
          (F/G 2                              Everything has to end at Some
                                              point. Let Annie ease the process
                                              for you.
                                              send for SO
                                                   o: Your Friend
                                               Fron: Your Mobile
                                               your personal message here




                                             How does it work?



                                             -U it
                                                Choose a
                                                Mogreet
                                                                   - Confirm On
                                                                     your phone
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 6 of 35 PageID #: 12


U.S. Patent                   Jan. 12, 2016                  Sheet 3 of 18                                   US 9.237,427 B2




                                About Mogreet       FAQ         Bog       Jobs           Press        Mogreet Studios

              Search                            Go selectacategory               selectacategory           Go




           Puppy and Miss U
                                    y
                                      or
                                      PARTY 2

                                Wheres The Party?
                                           Éy
                                                                                    Praying For You

                                                                                    SO
                                                                                        Y, fix
                                                                                          Send




                                in Here    Cuddle         Im Thinking Of You
                                      Extrèré              Aggierzy?                 Ariary:
                                  s                          Send                         Send



               s'C
                -
                      Y
           Answer Ur Phone
                       A.




                                 love flirting Flirting Birthday Encouragement Angry
                                 Romance Relationship humorous funnt Cheerleader
                                 girlfriend Happy friendship Sentimental
                                 Friendship DASCH Enrique Religious beauty
                (S)
               E.                Football Cheer relationship smack talk Smack Talk
      '-- receives
          S.S.                   Celebrity LOve Spiritual Sexy sexy Support Veronica
                                 Meet Up Nerd NFL Sports boyfriend Funny

                                                                                            Terms and Conditions Contact
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 7 of 35 PageID #: 13


U.S. Patent         Jan. 12, 2016   Sheet 4 of 18         US 9.237,427 B2
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 8 of 35 PageID #: 14


U.S. Patent         Jan. 12, 2016            Sheet 5 of 18              US 9.237,427 B2


                      NY        JANUARY 9         4:34pm        III

                                               MYTONES
                                               Waves
                                               Aerials
                                               Hello Goodbye
                                               Bits and Bytes
                                               All My Tones
                                               GET TONES
                       4 Religious             Canary in
                                               Hello Goodbye
                                               Let It Bump
                                               On You
                       6 Meet Up               More




                      NY        JANUARY 9         4:34pm        III
                     ................                             ...

                      Holidays | | IMS    ISIS


                           Burning Cake
                           Merry Christmas
                           Thanful for you - happy Th.
                           Congrats on your Anniversa.
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 9 of 35 PageID #: 15


U.S. Patent         Jan. 12, 2016     Sheet 6 of 18          US 9.237,427 B2




                    NY    JANUARY 9       4:34pm       III

                    2N.
                              Burning Cake
                                                 69.
                                             A birthday
                                            wish (taunt)
                                          for SOmeOne
                                            Older than
                                               yOu,

                                    Watch

                                Send for S1.99




                               (F/G, 4C
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 10 of 35 PageID #: 16


U.S. Patent                        Jan. 12, 2016            Sheet 7 of 18                               US 9.237,427 B2




                                                                                     (F/G, 5                        3/2
                                     DISTRIBUTED SOAP SERVER
                                      DISTRIBUTED MEMCACHED                carrier lookups                gateway
                       222
                                                          222 -1 MT                            u
                    memached
                             memocached                        to- MO
                                               mencached




                       memoached
                                          memocached
                                                     S
                                                 memcached men cached
                                                       O
                                                                                   522
                                                                                               Sadata


                                                                                                   id
                                                                                                        message log
                                                                                                                    57(7


                                                           mencached                               message id
                                   memcached                                                       datestamp
                             (22                                                                   key
                                                                                                   value text
                                                                                                   value int
                                                                                         Sqdata
                         sqdata

        MySal o
        used to store hash list of active
                                                                                                                    225
        messages, also record transaction                           Soldata
        info like advertising views, financial                                           carrier, campaign, etc
        transactions
                                                                                         Carrier
                                                                                         campaign
                                                                                         USe
                                                                                         advertiser
                                                                                         activemsg
                 active                     ad activity
               messages                id                     222
           id                          messageid
           ShortCode                   advertiserid
           phoneto                     event
           phonefrom                   key                               clips, users, etc
           objecthash                  value                            clip db                           226
                                                                        versions
                                                                        people
                                                                        logs
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 11 of 35 PageID #: 17


U.S. Patent                 Jan. 12, 2016          Sheet 8 of 18                         US 9.237,427 B2




                                                                                    a22
                             user sends from web or widget           Start

                                                             Create message object             a22
                                                               add to memcache
                                                          add to active message list

                                                                   determine            176
                                                                   campaign
                                                                       O
                                                                                        a 25
                                                                disCOver Carrier

                                                                       O
                                                    afé                          as/2
                                                                    is user
                                    Sendoplin
                                        SMS
                                              MT       no.12pproved on this
                                                              campaign
                                          O
                                    wait to receive -676           yeS
                                       response

                           a22            O
        cancel message                               ick advertiser,
           log failure
        clean up objects
                             no 16ackperiod
                                      Withinway yes. PE              4/4
        from memoache                                          delivery message

                                                                  pick content          6A4
                                                                place based on
                                                                   advertiser

                                                                                 173
            Cube80
         Servicetrigger                Cube80                C1message delivery
            delivery
                                                                              lookup from messaging
                                                                                system cache, then
                                                                                  carrier lookup
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 12 of 35 PageID #: 18


U.S. Patent                Jan. 12, 2016         Sheet 9 of 18                     US 9.237,427 B2




                                                              a/a,                             a22
                                                 decide
             Create MMS                      Wap push or                        Create Sms wap
               object                             mmS
                                                                 O- Wap           push object

                                                                 a2a5.
                                                                                              -62
                                            log all send into:                     transmit
                                                financial                   O
                                              advertising                          to VRSN


                                             freeze object,          232
                                                Wait for
                                              Confirmation



                             aa2                              a3a                              a 325
             log lack of     O               Was delivery
               Confirrn                                                    C log the confirm
                                               One Week


                                                                                              -66
                                                cleanup -                  C. send BillingSMS
                                            un-freeze object
                                           remove from Cache
                                       remove from active list




              message send complete                EC             aaf.4


                            (F/G, 63

                                                             (F/G, 6             FIG 63
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 13 of 35 PageID #: 19


U.S. Patent                   Jan. 12, 2016                Sheet 10 of 18                 US 9.237,427 B2




            Carrier
        id                    722
        Code
        rare              O
                                                                   ls this campaign approved to
                                        id                      send and/or receive
                                        Carrier id          227 on this carrier?
                                        Campaign id
                                        key (send/re)
                                        value (bool)
             campaign     C
        id                    726
         are
        client
        ShortCOde         O
                      O                                            Has this user opted-in or subscribed
                                     Cid                           to this campaign?
                                        user id              727
                                        Campaign id
                                     C. Key (Optin, Sub)                 activensg            State table
                                        value (bool)                ic                        for finding
              USe         O                                         ShOrtCOde               objects in the
        id                                                          campaign id             memcache.
        phone#                                                      userfrom           2774 transactionid
         are                  77/7                                  USerto                  is provided by
        Carrier                          O                          transaction id          verisign,
        handset                                                     ob hash
        mod date                        id                          incep date
        incep date                      advertiser id       772     mod date
                                        Campaign id
                                     C. Key (optin, Sub)
                                        value (bool)
             advertiser D
        id                    774                                   Campaign id
        COce                                                        carrier id
        name                                                        user id
                                                                    transaction id      776
                                                                    datestamp
                                                                    key
                                                                    val int
                                                                    wal float
                                                                    val text
                                                                    message
                              (F/G, 7
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 14 of 35 PageID #: 20


U.S. Patent          Jan. 12, 2016   Sheet 11 of 18       US 9.237,427 B2
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 15 of 35 PageID #: 21


U.S. Patent          Jan. 12, 2016          Sheet 12 of 18   US 9.237,427 B2




                                •:36es eW
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 16 of 35 PageID #: 22


 U.S. Patent         Jan. 12, 2016   Sheet 13 of 18       US 9.237,427 B2
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 17 of 35 PageID #: 23


U.S. Patent          Jan. 12, 2016   Sheet 14 of 18       US 9.237,427 B2
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 18 of 35 PageID #: 24


 U.S. Patent         Jan. 12, 2016   Sheet 15 of 18       US 9.237,427 B2




                         FOE, FOE, F Ç ,
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 19 of 35 PageID #: 25


 U.S. Patent                                              US 9.237,427 B2




                                                                   ±6/7,
                                                                   //
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 20 of 35 PageID #: 26
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 21 of 35 PageID #: 27


U.S. Patent          Jan. 12 9 2016             Sheet 18 of 18   US 9.237,427 B2



                                96pseWÁ?quesý



                                                                 6J)
                                                                 £I

                         @@
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 22 of 35 PageID #: 28


                                                     US 9.237,427 B2
                              1.                                                                     2
          METHODS AND SYSTEMIS FOR                                        Optionally, prior to the video being transmitted to the
       TRANSMITTINGVIDEO MESSAGESTO                                    recipient, a confirmation/authorization request is transmitted
       MOBILE COMMUNICATION DEVICES                                    to the user. For example, the confirmation/authorization
                                                                       request may be sent to the user's mobile phone (e.g., as an
                     PRIORITY CLAIM                                    SMS message, an MMS message, an email, or otherwise).
                                                                       The user then needs to talce an action to confirm/authorize
          Cross-Reference to Related Applications                      transmission of the message. For example, the user may need
                                                                       to transmit an SMS message, an email message, or take other
   The present application claims priority from U.S. Patent            action to authorize transmission of the message.
Application Nos. 61/013,213: 61/013,231: 61/013,205, all          10      Optionally, in addition or instead, the user can specify a
filed Dec. 12, 2007, the contents of which are incorporated            subject of interest on which they want to receive notifications
herein in its entirety.                                                (e.g., video notification). By way of example and not limita
   This application is related to U.S. patent application Ser.         tion, the user can specify one or more of a specific person
                                                                       (e.g., an actor, a musician, a celebrity, a politician, etc.), a title
No. 12/333,768, entitled Methods and Systems for Video            15   associated with a person (e.g., President of the United States),
Messaging, filed on the same day as the present application,           a musical group, a sports team, a political body (e.g., Con
the content of which is incorporated herein by reference in its        gress), a vehicle, a city, a state, an item of natural geography
entirety.                                                              (e.g., oceans generally, or a specific ocean by name), a
        STATEMENT REGARDING FEDERALLY
                                                                       weather condition, etc. Optionally, a user interface is pro
                                                                       vided that includes fields/controls via which the user can
                SPONSORED R&D                                          specify the media-type that is to be transmitted to the user
                                                                       (e.g., one or more of videos, audio tracks, photographs, text,
  Not applicable.                                                      etc.) and any limitation on format and/or size.
                                                                          An example embodiment provides a video messaging sys
    PARTIES OF JOINT RESEARCH AGREEMENT                           25   tem comprising: a processor, a content database that stores
                                                                       Video content; a user database—that stores: a user identifier
  Not applicable.                                                      associated with at least one user; an identifier corresponding
                                                                       to a telecommunications carrier associated with a mobile
    REFERENCE TO SEQUENCE LISTING, TABLE,                              phone of the at least one user, an indicator indicating the
          OR COMPUTER PROGRAM LISTING                             30   messaging capability of the mobile phone of the at least one
                                                                       user; a telephone number associated with the mobile phone of
  Not applicable.                                                      the at least one user; program code stored in computer read
                                                                       able memory that when executed by the processor is config
                    COPYRIGHT RIGHTS                                   ured to: provide for display on a user terminal a form via
                                                                  35   which a user can view a plurality of available videos from the
   A portion of the disclosure of this patent document con             content database, view an amount associated with sending the
tains material that is subject to copyright protection. The            Video, select a video to be sent as a message, specify a recipi
copyright owner has no objection to the facsimile reproduc             ent for the video message, enter text to be sent to the recipient
tion by any one of the patent document or the patent disclo            in association with the selected video, and instruct that the
sure, as it appears in the Patent and Trademark Office patent     40   selected video and the text be sent as a message to the speci
file or records, but otherwise reserves all copyright rights           fied recipient; receive and store incomputer readable memory
whatsoever.                                                            the user video selection, the recipient specification, and the
                                                                       text; initiate the transmission of an approval request message
         DESCRIPTION OF THE RELATED ART                                to a mobile phone associated with the user using the phone
                                                                  45   number associated with the user mobile phone to address the
   Communication systems, and in particular, mobile phones             approval request message, wherein the user can approve the
are increasingly networked. However, there is as yet no sat            sending of the video message to the recipient by taking an
isfactory way for users to take adequately take advantage of           action in response to the approval request; if the user approves
Such networked phones.                                                 sending of the video message within a specified period of
                                                                  50   time: initiate the transmission of the video message and asso
               SUMMARY OF THE INVENTION                                ciated text to a mobile phone associated with the recipient;
                                                                       identify the video message as being in an active state at least
  Systems and methods of creating, transmitting, and receiv            until a confirmation of receipt indication is received via a
ing messages, optionally including video and text, are                 carrier associated with the recipient; if a confirmation is
described herein.                                                 55   received, store the confirmation in computer readable
   In certain example embodiments, a user selects content,             memory; and if the user does not approve sending of the video
Such as by way of example video content, designates a desti            message within the specified time period, initiating the can
nation for the content, and a processor-based message pro              cellation of the transmission the video message to the recipi
cessing system then transmits the content to the designated            ent.
destination/recipient. By way of example, the destination can     60      An example embodiment provides a method of transmit
be a mobile phone, an email address, a webpage and/or other            ting video messages to a mobile phone, the method compris
destination.                                                           ing: receiving over a network from a user terminal an identi
   Optionally, the user is charged for providing the video to          fication of a message recipient, wherein the message recipient
the recipient (specific to the video as opposed to a general           is associated with a mobile phone, text to be included in a
communication charge). Optionally, the user's telecommuni         65   message, and selection of video content to be included in the
cations carrier charges the user for the video use. Optionally,        message: creating a message object corresponding to the
the user has a Subscription for sending video messages.                message and storing the message object in computer readable
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 23 of 35 PageID #: 29


                                                      US 9.237,427 B2
                                3                                                                      4
memory; accessing a data store to determine what campaign                     DETAILED DESCRIPTION OF PREFERRED
the message is entitled to, wherein the campaign indicates if                           EMBODIMENTS
the user is to be charged on a per message basis; identifying a
telecommunications carrier associated a user telephonic                   Systems and methods of creating, transmitting, and receiv
device; if a determination is made that the user is to be          5    ing messages, optionally including video and text, are
charged on aper message basis for the message: at least partly          described herein.
in response to the determination that the user is to be charged            Throughout the following description, the term “Web site'
on a per message basis for the message, causing, at least in            is used to refer to a user-accessible network site that imple
part, an authorization notification to be transmitted to the            ments the basic WorldWideWeb standards for the coding and
user's telephonic device, wherein the authorization notifica       10   transmission of hypertextual documents. These standards
tion indicates that the user needs to provide authorization for         currently include HTML (the Hypertext Markup Language),
the video message to be sent; if an indication is received              HTTP (the Hypertext Transfer Protocol), JavaScript, JSON,
                                                                        and XML. It should be understood that the term “site' is not
within a first period of time that the user has provided autho          intended to imply a single geographic location, as a Web or
rization for the message to be sent: initiating the transmission   15   other network site can, for example, comprise multiple geo
of the message to the recipient’s mobile phone; and determin            graphically distributed computer systems that are appropri
ing if a transmission confirmation is received with a second            ately linked together.
period of time, and if the transmission confirmation is not                Furthermore, while the following description relates to an
received with the second period of time, storing a Successful           embodiment utilizing the Internet and related protocols, other
delivery indication in memory, and if the transmission con              networks and other protocols may be used as well. In addi
firmation is not received with the second period of time,               tion, unless otherwise indicated, the functions described
storing a delivery failure indication in memory.                        herein may be performed by executable code and instructions
   An example embodiment provides a method of transmit                  running on one or more computers (e.g., general-purpose or
ting video messages to a mobile phone, the method compris               specialized computers). For example, program code stored in
ing: receiving over a network at a message management sys          25   non-volatile and/or Volatile memory can include one or more
tem a request from a user that a video message be sent to a             instructions, which can optionally be straight-line code and/
recipient mobile phone; transmitting an authorization request           or organized as modules or objects configured to receive and
message to a mobile phone associated with the user, wherein             process inputs, provide outputs, and to selectively store data.
the user needs to provide a user authorization response in              However, the present invention can also be implemented
order for the video message to be sent to the recipient; and at    30   using special purpose computers, state machines, and/or
least partly in response to receiving an authorization response         hardwired electronic circuits. While certain example pro
from the user, initiating the transmission of the video message         cesses are described herein, not all the process states need to
to the recipient mobile phone.                                          be performed, and the order of the process can be varied.
   An illustrative messaging system includes a processor and            While reference may be made to certain databases, the infor
                                                                   35   mation can optionally be stored in a single database, more
a content database storing video content and/or other content,          databases, or other number of databases or other data stores.
and a user database that stores an identifier corresponding to          Further, while reference may be made to services and func
a telecommunications carrier associated with a user mobile              tionality provided by a various parties, optionally all of the
phone, and an indicator indicating the messaging capability             services may be provided by a single party or other number of
of the mobile phone of the user. Code is stored in memory that     40   parties. While references may be made to videos, it is under
is configured to provide for display on a terminal a form via           stood that a video optionally includes an audio track as well.
which a user can view a plurality of videos from the content               While certain example embodiments discuss using MMS
database, select a video to be sent as a message, and specify a         (Multimedia Messaging Service) messaging or SMS (Short
recipient for the video message. The system is optionally               Message Service) WAP (Wireless Application Protocol) push
configured to initiate the transmission of an approval request     45   for transmitting video messages or links to video messages
message to a terminal. Such as a mobile phone associated with           other messaging standards can be used.
the user, wherein the user can approve the sending of the                  In an example embodiment, a video messaging system
Video message to the recipient by taking an action in response          includes a one or more databases.
to the approval request.                                                   For example, a content database ("clips') storing video
                                                                   50   clips and other content that can be sent as part of a message,
      BRIEF DESCRIPTION OF THE DRAWINGS                                 can include one or more of the following record fields to store
                                                                        corresponding information
  Embodiments will now be described with reference to the                  name (“clip db”);
drawings Summarized below. These drawings and the associ                   version (“versions'), which can be used to identify the
ated description are provided to illustrate example embodi         55   version when there are different versions of a given clip (e.g.,
ments, and not to limit the scope of the invention.                     different lengths, lighting, Script, etc.). For example, a first
  FIG. 1 illustrates an example messaging environment.                  version of a clip may include an advertisement or product
  FIGS. 2A, 2B, 3, 4A, 4B, and 4C illustrate example user               placement within the clip for a first advertiser, and a second
interfaces.                                                             version of the clip may include an advertisement or product
  FIGS. 5, 6A, 6B, and 7 illustrate example systems and            60   placement within the second version of the clip for a second
processes.                                                              advertiser. By way of further example, for a given version for
  FIGS. 8A, 8B, 9A, 9B, 10 and 11 illustrate additional                 an advertiser, there may be “sub-versions' for different hand
example messaging application user interfaces.                          sets, and/or Sub-versions for a handset and for a web page, etc.
  FIG. 12 illustrates an example system architecture and                Fields may also be provided for performer/participant (which
process.                                                           65   can be used to store the name(s) of the person (people)
  FIG. 13 illustrates another example messaging system and              appearing in the video clip (although this type of information
process.                                                                may instead or in addition be stored in a tags' field), for the
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 24 of 35 PageID #: 30


                                                      US 9.237,427 B2
                                 5                                                                  6
author (which may be the owner of the clip for royalty pur OPTIN=TRUE where the key is the OPTIN and the value is
poses), for the price for sending the clip, etc.;                   TRUE the subscriber suggests that an indication is to be
   people, which can be used to store the name(s) of the stored indicating whether the user had subscribed to that
person (people) appearing in the video clip (e.g., where the campaign. Key=>Value hashes can be utilized for storing
person in the script may be a well known actors musician, 5 information that the system operator does not know will need
athlete, celebrity, politician, etc.);                             to be stored in the database, such as Car color=>'silver,
   price.                                                          thus the key/value concept is a flexible way to store data);
   In addition, with reference to FIGS. 4 and 6, the example          advertiser content for the campaign(s):
messaging system includes or has access to a user database campaign;  the number of messages sent as part of a given advertiser
storing user account information (“user') in the form of 10 the number of active messages in the campaign (e.g., mes
records, having fields for some or all of the following:           sages that are less than a specified period old (e.g., less than 1
   contact information (e.g., phone number ("phonei), week                old, less than 1 month old, etc.) and/or messages for
name, address, email address, etc);
   a carrier identifier (“carrier') associated with the user's when aamessage
                                                                   which     message received confirmation is still pending (e.g.,
                                                                                      for which confirmation has been pending for
mobile device;                                                  15 more than a specified     period of time, the message may be
   a handset identifier identifying the model or type of mobile taken
phone the user is using (“handset’) which can be used to delivered, as may occur when alistsomeone
                                                                          off  the active message      because it is unlikely to be
determine the handset capabilities with respect to receiving amount the advertiser is to be charged forfailed        to opt-in)), the
an MMS or other message-types that can include a video sending of an advertiser sponsored messagetheforviewing        a given
                                                                                                                              and/or
                                                                                                                               adver
(e.g., where the handset identifier is used to search a handset
database to locate capabilities information associated with tiser        campaign;
                                                                      identification of messages reserved by the advertiser, iden
the handset);                                                      tification  of video playlists defined and/or reserved by the
   a modification date (mod date) indicating when the user
last sent a message (e.g., last sent a video message) to another advertiser etc.
via the system (mod date);                                            carrier information for the campaign (“camp carrier),
   an inception date ('incep date') indicating when the user 25 indicating which carriers are approved to send and/or receive
account was created.                                               for the campaign, including the following fields:
   billing information (e.g., credit card number, debit card          a carrier identifier (“carrier id');
number, billing address, billing phone number, etc.);                 a campaign identifier (“campaign id');
   user preferences (e.g., with respect to skins and message          an indication ("key') as to whether the campaign is
transmission techniques (e.g., MMS V. SMS push);                30 approved to send and/or receive via the identified carrier.
   profile information (e.g., related to the user's demograph         carriers that are to be used in sending messages for a given
ics and/or likes and dislikes, optionally including a demo campaign.
graphic vector profile);                                              A carrier database (“carrier') is optionally provided that
   historical information regarding content viewed, sent, can include records for some or all of the following informa
received, and paid for by the user;                             35 tion:
   campaign information (“user camp') including the fol               a unique identifier (“code');
lowing fields:                                                        the carrier name (“name').
   a user identifier (“user id');                                     The system includes a database (e.g., that may be in the
   a campaign identifier (“campaign id');
   a pair of fields (“key' and “value', where the key and value form
                                                                   sages')
                                                                          of a table) that stores active messages (“active mes
                                                                            that have not yet had a message receipt confirmation.
together are a key->value hash, which are used together to
store a value and a meaning for the value) that indicate if the The active messages database can include record fields for
user opted-in to the campaign identified by the campaign some or all of the following information:
identifier (where the user will pay each time the user sends a number message identifier ('short code, e.g., a 5 or 6 digit phone
Video message unless the video is designated as being free to                which can also be used to address SMS and MMS
the user, such as when paid for by an advertiser) or is a 45 messages from mobile phones or landline phones);
subscriber (which allows the user to send a fixed number or           destination address (“phoneto'), which may be, by way of
unlimited number of video messages for a flat rate, or as part example, a phone number;
of the user's overall phone service plan), the amount, if any,        origination addresses (“phonefrom''), which may be, by
the user will pay to send a video message associated with the way of example, a phone number;
campaign;                                                       50    a message hash code (“objecthash”).
   etc.                                                               The information stored in the active message database
   An advertiser database (“advertiser') is optionally pro stores the state of a message in a message flow, which enables
vided that can include records for some or all of the following messages to be selectively "frozen into a memory cache
information:                                                       (also referred to herein as a “memcache'). The frozen mes
   an advertiser name (“name);                                  55 sage can then be accessed at a later time when an event occurs
   a code (e.g., a unique alphanumeric code generated by the (e.g., when an opt-in event occurs that appears to be was from
messaging system) identifying the advertiser ("code');             one of the numbers in the message flow). Optionally, the
   advertiser contact information;
   billing information (e.g., credit card, debit card, billing message        hash is implemented as a Message-Digest algorithm
                                                                   5 (MD5) hash (e.g., having a hash function with a 128bit hash
address, balance, etc.);
   campaign information ("advert camp'), including some 60 value, which may be expressed as a 32 character hexadecimal
or all of the following:                                           number). The hash may be used to uniquely and repeatably
   an advertiser identifier for the advertiser associated with     identify the combination of sender, receiver, and short code.
the campaign ("advertiser id');                                    An illustrative hash is provided below:
   campaign identifier(s) (“campaign id')                             Transaction hash; 48fe5a7dd51744ddb8137495b286b74d
   an indication (the “key field) as to whether users need to   65    The memcache stores the transaction state of a message
opt-in to receive video/text advertisements associated with flow process for a message using the above hash as the key. In
the campaign (where Key and Value store a status, such as an example embodiment, the transaction state is an object
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 25 of 35 PageID #: 31


                                                        US 9.237,427 B2
                               7                                                                          8
(e.g., referred to as Transaction object) and it is serialized             recipient's mobile phone via a mobile multimedia message
into the cache where it becomes frozen, until it is backed out             (MMS), which is capable of incorporating multimedia
of the cache to respond to an event, such as a handset discov              objects (e.g., images, audio, video, audio, rich text, etc.).
ery, an opt-in, a delivery receipt, etc. Thus, for example,                   The service fee for sending Such messages are, in an
during a message flow process, the object is “woken up' in                 example embodiment, billed to a mobile phone bill (e.g., that
response to an event, the next step in the process occurs, then            of the message sender and/or receiver). Optionally, such mes
the object is sent it to 'sleep' in the cache again, over and over,        sages can include one or more advertisements and in these
until the process is completed (which may take seconds, a                  circumstances, the service fee for the messaging cost is paid
week, a month, or other time period), whether or not the                   by the advertiser (e.g., wherein an advertisement is inserted
message is successfully delivered.                                    10   before, after, during the message (e.g., as a tickertape), or as
   A message log database (“message log) is optionally pro                 a product placement). Optionally, such advertisements are
vided that can include records for some or all of the following            targeted (e.g., based on the known or inferred demographics
information for a given logged message:                                    of the recipient and/or senders, based on the date, the time of
   a message identifier (“message id');                                    day, etc.).
   data/time sent and/or date/time received (“datestamp'');           15      FIG. 1 illustrates an example messaging environment. A
   a message key (key=>value hash, for example the key                     messaging system 108 includes one or more of the databases
might be deliverystatus and value might be OK or the key                   110 discussed herein (e.g., a content database, a user account
might be carrier and the value might be Verizon, and so                    database, an advertiser database, a carrier database, an active
on);                                                                       messages database, etc.). The messaging system may include
   message text (“value text' associated with the key                      a search engine (e.g., for searching for content, Such as video
above);                                                                    greetings or other communications), a registration system
   integer that can be described by the value (“value int'),               configured to receive, process, and store registration requests
which is associated with a key (e.g., where the key is “age'               and registration information. For example, the registration
and the integer value is “20) can be used by the system to                 engine communicates with widgets and/or other messaging
ensure the text portion of the message does not exceed a              25   applications, and/or other systems. The messaging system
specified allowable number of characters (e.g., by comparing               108 can communicate with distributed messaging applica
the text message length with the maximum allowed and                       tions hosted on user terminals (e.g., personal computers,
informing the user if the text message length has reached or               Internet Protocol televisions, etc.). The messaging applica
exceed the maximum permitted length).                                      tions may, in certain embodiments, be used to download,
   The system includes a database that stores advertisement           30   view, and send video/text messages and video playlists. A
activity information (“ad activity') that can include record               distributed messaging application is optionally in the form of
fields for some or all of the following information (e.g.,                 a widget that can be embedded by an end user in a web page
related to transaction information Such as advertisement                   (e.g., a blog web page, a social networking web page, etc.).
views, financial transactions, etc.):                                      The widget thereby provides efficient user access to content,
  a message identifier (“messageid') corresponding to a sent          35   playlists, and other data via a plurality of networked systems
message;                                                                   and optionally provides an efficient interface via which con
   an advertiser identifier (“advertiserid') associated with an            tent, playlists, and other data can be obtained from a central
advertiser that is to be charged for sending the message;                  repository and displayed on a web page the user is actually
   an event identifier (“event') corresponding to an event                 using, rather than requiring each website to store the content.
(e.g., Valentine's Day) associated with the sending of the            40      The messaging system 108 communicates with one more
message;                                                                   carriers, such as carriers 116, 118. The carriers 116, 118 may
   a key/value pair (e.g., used for storing data regarding the             provide wired and/or wireless voice and data communication
advertiser);                                                               services. For example, the carriers 116, 118 may provide
   how much the advertiser is to be charged for sending the                wireless voice and data communication services to mobile
message (“value').                                                    45   phones, such as cellular phones 102, 112, including Voice
   The system includes a Web server that hosts a messaging                 communication, Internet services, and the ability to transmit
Web site, including user interfaces, a data network interface              and receive SMS, MMS, email, and/or instant messaging.
(e.g., to the Internet), and a wireless network interface (e.g.,              By way of example, the phone 102 can be associated with
including an interface to a messaging gateway).                            a sender of a video greeting and cell phone 112 can be asso
   A search engine is provided which locates videos and/or            50   ciated with a receiver of a video greeting or other communi
other content (stored on the messaging system or elsewhere)                cation. The users associated with the cell phones 102, 112,
that can be included in a message based on a user query or a               may also be associated with user terminals, such as terminals
system query. The same or a different search engine is con                 104. 114, which can be, by way of example, general purpose
figured to locate videos or other content (e.g., stored on the             desktop/laptop computers, networked televisions, video
messaging system or elsewhere) which an advertiser can use            55   game consoles, or other types of device that provides access
to locate identify messages and videos in which an advertise               to networked resources, such as a Web page. The terminals
ment can be included. The search engine(s) can search for                  102,112, may include email applications, browsers, widgets
specified categories, genres, associated tags, key words, etc.             and/or other messaging applications, such as those described
A registration engine is provided which can receive, process,              herein, SMS/MMS applications, instant messaging applica
and store registration requests and registration information.         60   tions, and/or other applications. The terminals may include
Fewer, more, or different system components can be used as                 Volatile and non-volatile computer readable memory, dis
well.                                                                      plays, keyboards, mice; other user input devices, speakers,
   In an example embodiment, messages are shared from                      wired and/or wireless network interfaces, and/or other
peer-to-peer. By way of example and not limitation, a user can             devices. The terminals 102,112, may be used to access user
create a personalized message containing text (e.g., types in         65   accounts hosted by the messaging system 108, search for
or selected by the user), images, and/or video (e.g., selected             content, define playlists, send and receive video greetings and
and optionally customized by the user) and it is delivered to a            other messages.
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 26 of 35 PageID #: 32


                                                       US 9.237,427 B2
                                                                                                       10
   An advertisement targeting system is optionally provided                Archery;
that can be used to define and assemble video greetings or                 Other Sports:
other communications. For example, the system may be used                  Video games;
to assemble user and/or advertiser selected and/or provided                Vacation;
Video, images, text, audio tracks, and to transmit an                      New Year:
assembled message to one or more recipients at one or more                 Jewish New Year:
addresses (e.g., SMS, MMS, email, or other address).                       Chinese New Year
  As will be described below, certain embodiments enable a                 Christmas:
user to create a video playlist from a library of videos, and              Chanukah,
embed a dedicated player/messaging application (which can           10
                                                                           Kwanza;
be in the form of a widget) that accesses and plays the playlist           Easter;
on a plurality of web pages and websites. The messaging                    Thanksgiving;
application, or a version thereof, is configured to be playable            Other Holidays;
in a variety of environments (e.g., Internet Protocol-based
environments, Internet websites, Internet Protocol televi           15     Love;
sions, Internet connected appliances, etc., although option                Humor;
ally the application is configured to be playable in other                 New job;
environments).                                                             Moving;
  As will also be described below, certain embodiments of                  browse;
the system enable advertising, Such as targeted advertising, to            etc.
be inserted into text messages (e.g., Short Message Service                The videos can also be organized or otherwise identified by
(SMS) messages) or multimedia messages (e.g., Multimedia                 genre (optionally including Sub-genres). Such as for example:
Messaging Service (MMS) messages). The messages may                        Manga;
then be delivered to mobile phones (e.g., cellular phones) or              General animation;
a messaging application hosted on a terminal (e.g., a personal      25     Musical;
computer, Internet Protocol television, etc.). The message                 Film noir;
recipients may be selected and targeted based on their demo                Crime;
graphics, interests and/or their preferences.                              Mystery;
    In an example process, a user accesses a first user interface          Science fiction;
hosted by a video messaging system. By way of example, the          30
                                                                           War;
first user interface can be accessed using a Web widget, via a             Sports:
website using a browser, via a wireless application residing               Westerns;
on a mobile phone (e.g., built in the Qualcomm BREW envi                    Comedy (including Sub-genres such as farce, satire, slap
ronment, an example of which is illustrated in FIGS. 4A-C,
implemented via JAVA, or using other languages), or other           35   Stick, etc.);
wise. The user interface, an example of which is illustrated in            Drama;
FIGS. 2A-B, presents one or more videos (e.g., via a video                 Drama-comedy:
still, that when clicked on causes the video to be played),                Romance;
which may be organized into categories of videos, that can be              Reality (including Sub-genres Such as live action, docu
sent as messages. By way of example, the categories can             40   mentary, etc.);
include one or more of the following:                                      Puppets;
    Status related (e.g., running late, have to cancel, have to            Action;
reschedule, will be there soon, etc.);                                     Adventure;
    Birthday;                                                              Fantasy:
   Anniversary;                                                     45     Horror;
   Wedding:                                                                Juvenile;
  Get well soon;                                                           Video game;
  Condolences;                                                             etc.
  New baby;                                                                 The user then selects a video (e.g., directly from the first
  Engagement;                                                       50   user interface or after first selecting a category (or performing
  Graduation;                                                            a search) and then selects a video via a second user interface
  Encouragement;                                                         that displays one or more videos corresponding to the
  Friends;                                                               selected category (or that displays search results)).
  dating:                                                                   Referring to the user interface is illustrated in FIGS. 2A-B
  holidays;                                                         55   (e.g., which can be a home page or user personalized home
  meet up;                                                               page hosted by the messaging system), in this example, the
  religious;                                                             user interface, as a default, presents several, categories of
  meet up;                                                               Videos that include videos that can be messaged. The example
  Invitation;                                                            categories include:
  Surfing;                                                          60      “most sent” (e.g., those videos that have been most sent via
  Running;                                                               the system overall or over a specified period of time. Such as
  Basketball;                                                            the last 24 hours, the last week, the last month or other time
  Football;                                                              period as tracked by the system);
  Hockey:                                                                   “featured (e.g., being promoted by the system operator
  Soccer,                                                           65   because the operator thinks they would be of interest to oth
  Baseball;                                                              ers, because a third party paid for the promotion of the videos,
  Tennis;                                                                because they are new, or for other reasons);
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 27 of 35 PageID #: 33


                                                       US 9.237,427 B2
                              11                                                                         12
   "shuffle (e.g., a random or semi-random selection of vid               (e.g., wipe, Zoom, arc, fade in, fade out, dissolve, appear,
eos). Other categories can be used as well (e.g., most popular,           appearand dim, spin, unfold, ascend, descend, grow and exit,
newest, topical, free, etc.).                                             etc.));
  Videos can be recommended to the user based on the user's                  Insert image and text into the message so that it is displayed
demographics, purchase history, peers or celebrity recom                  in the video itself (e.g., where the image is uploaded by the
mendations and/or using collaborative filtering.                          user or is selected from a library of images hosted by the
   In this example, the videos are associated with ratings                system or elsewhere), wherein, for example the image is that
assigned by users (e.g., a 1 to 5 starrating). In addition, aprice        of the user (or other person) and the text is optionally display
is associated with a given video or category of videos. The               in text bubble so that it appears that the user is speaking the
price can be associated with the amount charged to the user          10   text, as in a comic book;
for sending the video to a mobile cellular phone, by way of                  Insert text into the message so that it is displayed in an
example. Optionally, the user can have a subscription,                    introduction screen prior to the video and insert a signature
                                                                          (optionally including a text message, an image of a handwrit
wherein the user is entitled to send a certain number (or an              ten signature, and/or other uploaded images) so that it is
unlimited number) of video messages per month (or other              15   displayed in a screen after the video:
specified period of time) for a fixed monthly fee or as part of              Choose from a pre-set list of text messages (e.g., derived
an overall calling plan fee.                                              from the more/most recent messages sent or pre-scripted so
   A tag area is provided which lists tags (e.g., relevant key            that it is displayed in an introduction screen prior to the video)
words or terms) that have been associated with one or more                   Insert a video into the message (e.g., a personal video
Videos, wherein clicking on a tag causes the system to present            uploaded by the user) so that it is displayed as an introduction
Videos associated with the tags via the user interface. The tags          video prior to the video selected from those hosted by the
may have been assigned by one or more users and/or the                    system (e.g., selected using the interface illustrated in FIGS.
system operator.                                                          2A-B);
   Search fields are provided by the user interface via which                Insert a video into the message (e.g., a personal video
the user can Submit a search query (e.g., using words, phrases,      25   uploaded by the user) so that it is displayed as a video after the
menu selections, etc.). A search engine locates videos corre              video selected from those hosted by the system (e.g., selected
sponding to the search query terms and displays correspond                using the interface illustrated in FIGS. 2A-B).
ing search results, optionally with the more relevant results                A text field is provided wherein the user can enter a text
displayed first/higher up. In this example, a search text entry           message as discussed above. A Data Upload control is pro
field is provided via which the user can enter search words or       30   vided via which the user can selectadata file and/or image file
phrases. A category menu is provided via which the user can               (e.g., stored on a user device, such as a personal computer, a
select one or more categories (such as those discussed above)             removable memory module, or other device) to upload to the
to which the search is to be limited (e.g., birthday, congratu            system (e.g., where it is stored on a system server) for use in
lations, status, etc.). Optionally, a genre menu is provided via          a video message as discussed above.
                                                                     35      After the user has composed the video message (e.g., via an
which the user can select one or more genres (such as those               option described above) the user enters in the destination
discussed above) to which the search is to be limited. Other              phone address (e.g., the recipient's mobile phone number).
search menus and fields can be utilized.                                  The video messaging system assembles the message data
   In this example, a media player area, configured to appear             (e.g., the text, images, videos selected or provided as dis
as a mobile phone or other device, is provided via which a           40   cussed above) into a multimedia message (MMS) for delivery
Video can be played and via which a video text message                    to the recipient’s mobile phone. The messaging system
transmission can be initiated. The media player optionally                checks the recipient's mobile phone number against a wire
includes play, pause, rewind, and fast forward controls, as               less carrier database (e.g., hosted by a third party of the
well as volume controls. The name of the video being viewed               messaging system), formats the data for the correct message
and the cost for sending the video is displayed. In addition, a      45   delivery format (e.g., as specified by the recipients wireless
“To field is provided via which the user can enter an address             carrier's specifications) and the system pushes the message to
of a recipient (e.g., by typing in the address or by selecting the        the recipient’s mobile phone. For example, a WAP (Wireless
address via a contacts database). A “From field is provided               Application Protocol) push can be used by specifying the
via which the user can insert the address that is to be displayed         URL (via SMS) of the pre-compiled video message (e.g.,
to the recipient and is optionally associated with the device        50   using an MPEG related format, such as 3GP, a multimedia
from which the video will be sent (e.g., the user's mobile                container format defined by the Third Generation Partnership
phone). A text message field is provided via which the user               Project) hosted on the messaging systems web server.
can enter a text message to be associated with the selected                  Optionally, immediate delivery can be used. For example,
video when sent as a message. A “Send' control is provided                when an MMS client on the recipient’s mobile phone receives
via which the user can instruct the system to initiate the           55   the MMS notification, the client substantially immediately
transmission of the video text message to the designated                  and automatically retrieves the MMS message from the Mul
recipient.                                                                timedia Messaging Service Center (MMSC) that sent the
   FIG.3 illustrates another example user interface that can be           notification. After retrieval, the subscriber is alerted to the
utilized to personalize/edita video-text message. Several dif             presence of a newly arrived MMS message. Optionally, rather
ferent personalization options are provided, including the           60   than using immediate delivery, deferred delivery can be used
following:                                                                where the recipient's MMS client provides an alert indicating
   Insert introductory text into the message (using a text field)         that an MMS message is available, and enables the user to
so that it is displayed in an introduction screen prior to the            retrieve the MMS message at a time of the user's choosing by
video;                                                                    activating a retrieve message control.
  Insert text into the message so that it is displayed in the        65      FIGS. 4A-C illustrate example user interfaces provided via
Video itself (e.g., in a tickertape at the bottom and/or top of           a wireless application residing on a mobile phone. However,
video frames, in a textballoon, with or without text animation            the user interfaces can optionally be customized by a user
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 28 of 35 PageID #: 34


                                                       US 9.237,427 B2
                            13                                                                          14
and/or the system operator. Thus, other embodiments may                  telecommunications service partners) to insert the message
have fewer, additional, or different menus and/or less, addi             billing charge on the individual sender's mobile phone bill.
tional or different information. The first user interface is a              As previously discussed, an advertisement may be
personalized user home page. Several categories of video                 included with or inserted into a video message. Optionally,
clips are provided, which may have been previously selected              the advertisement inserted into the mobile message sent is
by the user, were the last used by the user, and/or are include          selected using advertiser criteria, Some or all of the following
the most popular categories. Optionally, a “Browse' section              data (also referred to as the 'sender message value'), and/or
lists video text messages previously selected and/or sent by             optionally using collaborative filtering (e.g., making predic
the user. Optionally, the “Browse' section lists video clips the         tions regarding the users interests by collecting interest
user may be interested in (e.g., as determined using collabo        10   information from other users that have one or similarities with
rative filtering or based on popularity among user in general).          the user to whom the advertisement is being provided):
If the user selects the “Holiday” category, the second user                the demographic profile of the sender (e.g., age, income,
interface is presented. The second user interface lists indi             gender, profession, location, etc.);
vidual videos, including a descriptive title. If the user selects          the demographic profile of the receiver;
an individual video, a user interface. Such as the third user       15     descriptive tags associated with the video clips (e.g.,
interface, is presented. The third user interface displays a             entered by end users or the messaging system operator);
frame from the selected video, provides a more detailed                    text inserted by the sender into the recipient message;
description of the video, lists the price for sending the video,           images inserted by the sender into the recipient message;
and enables he user to play a sample (or all) of the video.                the date the message is being sent;
   The cost(s) associated with a video message can be pro                  the time the message is being sent;
cessed a variety of ways. For example, the cost for using                  the weather;
and/or sending a video message (optionally including text                  Surf conditions;
and images) can be paid by an advertiser. By way of illustra               ski conditions.
tion if a customer selects an advertiser-sponsored “free” mes               As similarly discussed above, the messaging system
sage (e.g., as designated via the user interface illustrated in     25   optionally includes an advertiser database, including tables
FIGS. 2A-B, where the user is not charged for use the user of            that pertain to the advertising campaigns registered in the
the video message, although optionally airtime charges may               system. A campaign can be based on a number of variables,
still apply), the message sent to the recipient's mobile phone           including, by way of example, specific occasions (e.g., sea
will contain an advertisement with the message being paid for            Sonal holidays) and/or genres (e.g., manga, film noir, crime,
by an advertiser. By way of example, the advertisement may          30   mystery, Science fiction, war, sports, westerns, comedy (in
be in the form of a video provided by the advertiser, a banner           cluding Sub-genres such as farce, satire, slap stick, etc.),
advertisement or logo of the advertiser, an advertiser-placed            drama, drama-comedy, romance, reality, puppets, action,
product within the message, an advertiser audio track (e.g., a           adventure, fantasy, horror, juvenile, video game, etc.), or
jingle), etc. A free message or reduced cost may also be                 themes of content (e.g., football, baseball, basket ball,
provided by the user entering in a code (e.g., a promotion code     35   hockey, sports in general, fashion, travel, finance, food, res
sponsored by and/or provided by the messaging service                    taurants, music, books, magazine, pets, etc.).
operator or other entity promoting a good a service) into a                 Advertisers interested in participating in the advertisement
corresponding field presented in a form. by the messaging                using video messaging service optionally establishan "adver
system.                                                                  tiser campaign value.” (e.g., a calculation that compiles the
   If a customer selects a “premium' message (where the user        40   demographic vector profile of an advertiser's preferred or
pays for the video message), the message sent to the recipient           desired consumer group (e.g., teen males residing in Califor
is billed to the sender via their mobile service providers               nia, women between the ages of 22-29 living in Manhattan,
phone bill or counts against their Subscription if the user has          etc.) and the genres or messages that they would like to be
a message Subscription service. In this example, the user/               associated with.
sender enters their mobile phone number and the recipients          45     In order to ensure that an advertiser's advertisement are
mobile phone number in corresponding fields prior to sending             associated with the appropriate videos, certain data is col
the mobile message. The messaging system prompts the                     lected via one or more user interfaces from the advertiser
sender to authenticate/approve the cost of sending the mes               including some or all of the following:
sage prior to delivering the message to the recipient. For                 the advertisers intended consumer audience;
example, the system may transmit an authentication request          50     the genre/message type the advertiser would like to asso
text message that requests the sender to confirm that the                ciated with:
sender wants to send the message and is will to pay for Such               digital advertisement and/or copy to be included in the
message. For example, the message may bean SMS message                   advertisement (e.g., via a digital upload to the system);
with the following text (although other text can be used as                the maximum bid amount that they are willing to pay for
well):                                                              55   the most highly correlated match to their intended consumer
   “reply 'Y' to approve sending this content”; or                       audience.
   “Reply “Y” or 'Yes' to send the greeting for S.XX to Re                  For a given user of the messaging service, the system
cipient XI':                                                             generates a vector to describe the demographic profile of the
   Upon receiving an affirmative reply to authenticate the cost          user based on the history of what messages the user has
of the transaction (e.g., a “Y” or “Yes” via an SMS message),       60   visited, seen, sent and/or received via the messaging system
the message is assembled and delivered to the recipient (al              (e.g., online, mobile, etc.).
though optionally, the message can be assembled prior to                    This vector is stored in the messaging systems user data
receiving the authentication). An example message flow is                base, where it is included in the user's profile and is updated
illustrated in FIGS. 5-7, discussed further below. Once the              by the users interaction with the messaging service, option
authentication has occurred (e.g., and after the recipient          65   ally in substantially real time.
received—the message), the messaging system alerts a bill                   When a sender chooses to send a “free” message in which
ing service provider (which has relationships with the various           an advertisement is to be included, the company's Software
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 29 of 35 PageID #: 35


                                                      US 9.237,427 B2
                               15                                                                      16
compiles the sender message value and searches for a corre              part of an advertising campaign, wherein an advertiser pays
lated advertiser campaign value. The strength of the correla            for the message, then the user will not be charged a fee for the
tion needed may be specified by the system operator and/or              message. Otherwise, if the message is not a free message, the
the advertiser. When there is a sufficiently strong match and           user will be billed for the message via the sender's carrier. At
the maximum bid (assuming an auction is being held to                   state 608, a determination is made as to which wireless carrier
include advertisements in Such messages) does not exceed the            the sender and/or recipient is associated with (e.g., via a
value of the message (e.g., pre-set by the company), the                carrier lookup from a carrier database).
advertisement is inserted into the free message sent to the               At state 610, a determination is made as to whether the user
recipient. If the bid amount is not met, optionally the mes             is approved for the campaign. If the user is not on a message
saging system searches for the strongest correlation(s) that       10   subscription plan and the video is not eligible for a free
meets the bid requirements for the free message. If no match            transmission, the process proceeds from state 610 to state
is found, optionally, no advertisement is inserted into the             646, and the system sends an opt-in message (e.g., a message,
message. Instead, optionally an advertisement from a third              Such as an SMS message, sent to the user's mobile phone).
party is inserted into the message, oran advertisement for the          The opt-in message requests the user to confirm that the user
services of the messaging system is inserted into the message.     15   wants to send a message for a specified fee (e.g., which will be
   When the message has been successfully delivered to the              charged to the user's phone bill). The message may ask the
recipient's mobile phone (e.g., as detected from signaling              user to transmit a reply confirmation message so as to authen
information or billing confirming delivery), the system                 ticate the message transmission request and to authorize the
updates the advertiser account within the system database to            associate message charge.
record the event and initiates the process for billing the adver           At state 648, the system waits up to a predetermined
tiser for the advertisement insertion.                                  amount of time (e.g., 1 day, 2 days, a week, 10 days, or other
   FIG. 5 will now be described in greater detail.                      amount of time) for a confirmation message to be received
   A plurality of server nodes 502 are optionally geographi             (e.g., via an SMS message). At state 650, the system deter
cally distributed so as to be relatively close to areas where           mines whether the response was received back within the
there are substantial numbers of users. For example, the           25   predetermined amount of time. If a response was received
server nodes 502 may include a group of Web serving nodes               within the specified amount of time, the process proceeds to
that host a messaging Web site, including user interfaces, a            state 612. If a response is not received within the specified
data network interface (e.g., to the Internet), and a wireless          amount of time, the process proceeds to state 652, the mes
network interface. The server nodes may be used to store and            sage is marked as canceled, a log failure for the message is
push Web pages, widget code, etc., and to cache messages.          30   recorded, and the message is removed from the message
The nodes have access (e.g., via an interface) to one or mes            caches.
saging gateways 512 and can perform or request carrier look                If the user is approved for the campaign, the user's opt-in is
ups to determine which carrier is associated with a given               stored for later reuse. For example, once a user has opted in
recipient address and/or send address. In addition, the nodes           for a specific campaign, that information is retained in the
can query messaging system databases and store data in mes         35   system database. Then the next time the user sends a video
saging databases. In the illustrated example, the nodes 512             clip via the system, the system first determines whether the
can query database 504, which includes an active message                opt-in has already occurred, and is still current (e.g., where
database and an advertisement activity database, as described           the opt-in is set to automatically expire after a specified
elsewhere herein. In addition, the nodes 512 can query data             period. Such as 6 months). If the opt-in is current for that user
base 506, (e.g., including a content/clips database, users,        40   on that campaign, the authentication process is skipped, mak
etc.). In addition, in the illustrated example, the nodes can           ing the customer experience better and faster, and the process
query database 508 (carrier database, campaign database,                proceeds to from state 610 to state 612. Then, at states 612.
user database, advertiser database, etc.). Further, the nodes           614 the system selects an appropriate advertiser (e.g., based
502 can query the message log 510, described elsewhere                  on the recipient’s demographics, profile vector, and/or other
herein. Other embodiments can interface with fewer, addi           45   criteria discussed above) and advertisement/content to
tional, or different databases.                                         include in the message. At State 616, the system selects a
   FIG. 6 illustrates an example messaging process. At State            messaging gateway provider/message delivery partner (e.g.,
602, the process starts, where a user composes and requests             based on the carrier lookup and/or a predetermined, cached
the sending of a video message (optionally including text               carrier list.). A post or 'get request' is optionally used to send
and/or an image) to a recipient. By way of example, the user       50   the message to the delivery partner.
may have composed and Submitted the message transmission                   At state 618, a determination is made as to how the message
instruction via a user interface presented via a Web page or via        is to be delivered to the recipient (e.g., via a WAP push or via
a messaging application as discussed above with respect to              an MMS message). For example, the determination may be
FIGS. 2 and 3. At state 604, the messaging system creates a             based on the recipient’s carrier or mobile phone-type of the
message object and adds it to a distributed messaging cache        55   recipient (e.g., wherein if the mobile phone is capable of
(e.g., to store the message in transit, such as during periods          receiving an MMS message and the carrier is capable of
where the system is waiting for the user to act) and to the             sending an MMS message, the video is sent via an MMS
active message list (e.g., to the distributed server nodes illus        message, otherwise the message is sent via an SMS WAP
trated in FIG. 5).                                                      push message). A SMS WAP push message may include a
   At state 606, a determination is made as to what campaign       60   specially formatted SMS message that displays an alert mes
the message is entitled to. For example, the user may have a            sage to the user, and give the user the option of connecting to
Subscription, where the user pays a flat rate (or the cost is           a particular URL via the mobile phone's WAP browser to
included in a calling plan service Subscription) for a certain          thereby access and view the video message.
number of messages for a given time period or an unlimited                 If a WAP push is to be used, the process proceeds to state
number of messages. If the user has a Subscription and has not     65   620 and an SMS WAP push object is created. At state 622, the
reached the Subscription message limit, the user will not be            WAP object is transmitted the gateway provider for forward
charged an additional fee for the message. If the message is            ing to the carrier being used to transmit the message to the
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 30 of 35 PageID #: 36


                                                      US 9.237,427 B2
                               17                                                            18
recipient mobile phone. At state 626, the gateway provider        customize and download video playlists (e.g., list of con
forwards billing information (e.g., including billing informa tent, Such as videos, that can be messaged);
tion from the carrier) to the messaging system (e.g., including    send and receive Internet and mobile messages;
a message receipt confirmation), which the system logs. The       bill consumers and advertisers;
system further logs corresponding advertiser billing informa- 5 generate income based on usage of the messaging applica
tion, message delivery costs, video clip pricing, royalty cal tion.
culation information, messaging statistic records, and/or         collect, aggregate and store information (e.g., body of mes
other data.                                                     sage, phone numbers) to build demographic profiles of cus
  If, at state 618, a determination is made that an MMS                 tomers, etc.
message is to be used, the process proceeds to State 628,          10     An example embodiment of an end user installation pro
where an MMS object is created. At state 630, the MMS                   cess will now be described. Prior to the installation of the
message is transmitted to the service provider for forwarding         messaging application, the user may have defined one or more
to the carrier being used to transmit the message to the recipi       playlists by accessing a playlist generation web page hosted
ent mobile phone.                                                     by a messaging system, Such as that described above. The
   At state 632, the message object is “frozen” (e.g., kept on     15 playlist may include one or more video clips selected from a
the active message list and retained in message cache) until          library of video clips. All or a portion of the library may also
receipt confirmation is received from the carrier (e.g., via the      be hosted by the messaging system. Thus, for example, the
service provider). At state 634, a determination is made as to        user may create and name a playlist file and select one or more
whether a delivery confirmation was received within a speci           videos from the library and add them to the playlist file.
fied amount of time (e.g., one week or other amount of time).      20 Optionally instead or in addition, the system operator or an
If confirmation is received, the process proceeds to state 636,       advertiser may have defined one or more playlists.
and the system logs the confirmation in a system database. At            The user can optionally customize the video clips by
state 638, a billing SMS occurrence takes place. At state 640,        including introductory text and/or images, and/or post-clip
the message object is unfrozen, removed from the message              text and/or images. In addition, the user can optionally insert
cache, and removed from the active message list.                   25 text and/or images into the video clip. Such customization is
   If at state 634, delivery confirmation was not timely              described in greater detail elsewhere herein.
received, at state 642 the system logs the failure to receive a          Then, at state 1, the system generates HTML code for the
receipt confirmation, and the process proceeds to state 642, as       messaging application, optionally including a playlist identi
similarly discussed above. At State 644, the message send               fier/link. The user views or receives the HTML embed code
process is ended.                                                  30 for the messaging application.
   FIG. 7 illustrates which databases (optionally including              By way of illustration, the embeddable URL can be
tables) are queried and/or updated during the example pro             emailed to the user, provided in a Web page link, via a text
cess illustrated in FIG. 6. In this example, carrier table 702,       message, via a wireless website, via a wireless application,
campaign carrier table 704, campaign. table 706, user cam             via a widget, or other interface. The HTML code for the
paign table 708, user table 710, advertisement campaign table      35 messaging application is optionally customized to include an
712, advertiser table 714, active message table 716, and log          identifier (e.g., a unique identifier) associated with the user so
table 718 may be queried and/or updated during an example             that the message can identify which messaging application is
transmission of a video or other message to a recipient. For            associated with which user.
example, campaign carrier table 604 may be queried to deter              At state 2, the user enters the HTML code of the widget into
mine whether a given campaign is approved to send or receive       40 the code of a webpage (e.g., one or more of the user's blog,
messages (e.g., video messages including advertisements) or           Social network pages, personal website page, etc.). Option
a given carrier. By way of further example, the user campaign         ally, the user can enter the code into an HTML editor, such as
table 708 may be queried to determine whether a given user            Microsoft FrontPage, Adobe GoLive, etc., and can edit the
has opted-in or Subscribed to a given campaign. By way of             HTML code prior to embedding it into a Web page.
still further example, the active message table 716 may be         45 At State 3, the code is saved and compiled, and when the
updated with the current message state and queried to locate          web page (embedded with the widget code) is being viewed
objects in the memcache. By way of further illustration, the          via a web browser (e.g., by the user or someone visiting the
transaction ID field may be populated with a transaction              web page having the widget code embedded therein), the
identifier provided by a third party, such as Verisign 0.             messaging application/widget will be live and enable web
   The use of messaging applications, such as widgets, will        50 viewers to utilize some or all of its functions.
now be described in greater detail.                                      For example, at State 4, when the widget appears on a web
   In an example embodiment, a client messaging application           page, the widget queries the messaging System (e.g., by
is provided that can reside on a plurality of Internet websites       accessing over the Internet a corresponding URL prepro
and Web pages. Optionally, the messaging application is a             grammed into the widget) for a playlist of videos (e.g., pre
widget that is in the form of code that can be installed and       55 viously defined/assembled by the user, another user, or the
executed within a HTML-based web page by an end user                  system operator).
(e.g., without requiring manual compilation). An example                 At state 5, the messaging system accesses the playlist (e.g.,
messaging application implemented as a widget is illustrated          where the URL preprogrammed into the widget is uniquely
in FIGS. 8A-B, which are discussed in greater detail below.           associated with the playlist or the widget passes a code asso
Despite its optional small file size and the relatively small      60 ciated with the user to the messaging system and the system
amount of screen real estate used, the messaging application          uses the code to locate the corresponding user playlist) from
widget enables significant functionality, including some orall        the data store (e.g., an HTML cache table). The system
of the following:                                                     returns the corresponding playlist to the widget (e.g., the
   the ability to be embedded on multiple websites and web            names of the videos, the cost of forwarding the videos as a
pages.                                                             65 message to others, etc.). In an example embodiment, the
   manage registration via the messaging system's online              playlist is transmitted as XML data, or optionally as a JSON
registration process;                                                 (JavaScript Object Notation) object.
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 31 of 35 PageID #: 37


                                                        US 9.237,427 B2
                                19                                                                       20
   At state 6, the widget reads the playlist to access Some or all         then generates the corresponding widget, including an affili
of the following: the name, price, and location (e.g., URL) of             ate code as similarly described above. Optionally, the user
the content(s) and/or the graphic user interface (“skin') of the           request for the widget is made via the affiliate website and
widget. Some or all of the foregoing information is stored in              code generation includes the affiliate code assigned to the
association with a given piece of content within the messag           5    affiliate in the widget code. The user posts the widget on a
ing systems content database (and accessed from the mes                    Web page (e.g., a social networking Webpage. Such as a
saging system's database).                                                 Facebook.R. page). Then the messaging system tracks how
   At State 7, the widget retrieves the content (e.g., via http            often the widget is loaded at the Webpage, the number of
(hypertext transfer protocol) or the Real Time Messaging                   times each video is played via the widget at that webpage, the
Protocol). The widget displays the content, or a portion              10   number of times each clip is sent to a phone using that widget,
thereof (e.g., one or more of the retrieved videos) within the             etc. The messaging system operator or other entity can then
widget content display area. The widget may include play                   compensate the hosting website (e.g., pay money or provide
back controls enabling a viewer to control the playback of the             other resources) based on Such activity/transactions (e.g., a
content (e.g., rewind, fast forward, play, pause, etc.). Option            revenue share, specified as a dollar and/or percentage, on the
ally, prior to a viewer activating a playback control, the wid        15   amount of traffic and/or transactions credited to the website,
get may display an initial video frame and/or a title, and will            based on the posting of the widget on a distribution channel).
then play the video once the user activates the play or fast               The messaging system optionally also generates reports
forward control. Controls may be provided to select which                  including some or all of the foregoing information received
video from the playlist is to be played. Optionally, the widget            from the widget and provides the report to one or more recipi
will automatically play the videos in the playlist in the order            ents (e.g., to the hosting website, an artist included in a play
specified by the user that defined the playlist.                           list video, an entity (e.g., a movie, television, or music studio/
   At state 8, the user may also activate a control to initiate the        distributer) that provided the video, etc.). The report can be in
sending of content to a specified destination (e.g., to a phone,           the form of an electronic file (e.g., a PDF file, a word process
to a webpage (e.g., a Facebook(R) profile page) or to an email             ing document, etc.) or a physical document.
mail box of another). For example, the user may click on a            25      By way of example, the affiliate code is assigned as fol
 Send to Phone button, which causes the widget to transmit a               lows:
request to the messaging system to deliver the content to the                 1) where the person/entity that the affiliate code is issued to
specified destination. The system will then bill for the sending           is an author associated with the management system (an
of the video. For example, the sender may be billed (e.g., by              entity that has the royalty or ownership right for a given piece
having the charge added to the sender's phone bill, by charg          30   of content, such as a video clip), the affiliate code is optionally
ing the senders credit card, by sending a bill to the sender, or           generated based on their author id (e.g., which may be a
otherwise), or, if an advertiser is sponsoring the sending of the          number, such as in a range of 0-1000 or other range). For
video, then the advertiser is billed for the sending of the video.         example, if an amateur filmmaker provides a video clip, the
All example messaging process that can be utilized is                      system creates a record describing the filmmaker and assigns
described in greater detail elsewhere herein.                         35   them an author id. Thereafter, when the filmmaker submit a
   Optionally, widget code generated as described elsewhere                Video clip it is optionally assigned the same author id. The
hereinfurther includes an identifier, as a site specific identifier        author can similarly be a business development partner, Such
(e.g., a unique ID), which enables actions and transactions                as a movie studio, that provides the video clip. The messaging
performed via the widget on a specific site (e.g., a Web site) to          system operator can also be an author (e.g., for internally
be tracked. For example, the widget optionally sends some or          40   generated videos or for videos it otherwise owns). Optionally,
all of the following types of information to the management                an entity can be assigned more than one author ID.
system in association with the site specific identifier (also                 2) Optionally, a database list (e.g., a hash cache) may be
referred to as an affiliate code): an indication each time the             used that includes an affiliate code assignment for a given site
widget is launched/loaded (e.g., based on page refreshes)                  or sites. An operator (e.g., a marketing person) assigns a
and/or the number of times the widget has been launched/              45   code to the affiliate. For example, amateur filmmakers may be
loaded since the last time the widget provided such informa                assigned affiliate codes beginning within a first range (e.g.,
tion to the system, each time a video is played (optionally                beginning at 30,000 and ending at 50,000), business devel
with an indication as to which video is played) and/or the                 opment partners may be assigned affiliate codes beginning
number of times a video has been played (optionally with an                within a second range (e.g., beginning at 50,001 and ending at
indication as to which videos have been played) since the last        50   100,000), etc.
time the widget provided Such information to the system,                      The affiliate code is then attached to the widget via the
each time a video is sent to a mobile phone and/or other                    embed code which is the chunk of text used to place the
destination (optionally with an indication as to which video is            widget on a web site. Optionally, multiple websites can be
being sent) and/or the number of times each video has been                 assigned the same affiliate code, and therefore the same
sent (optionally with an indication as to which videos have           55   embed code. Optionally, each website is assigned a different
been sent) since the last time the widget provided such infor              affiliate code, and therefore a different embed code.
mation to the system, etc. The foregoing information can be                   Thus, using the widget in conjunction with an affiliate
received, stored and tracked by the messaging system.                      code, activity monitoring over a large number of website is
Optionally, the foregoing information is used to track and                 provided using distributed widgets, thereby reducing the pro
compensate the distribution channel (e.g., the hosting web            60   cessing power and network bandwidth that would be needed
site, etc.) where the widget is posted. The user may be pro                if the activity monitoring were simply performed by a cen
vided with or have multiple widgets that appear the same and               tralized system.
that include the same playlists, but where each has a different               An example embodiment of the client messaging applica
affiliate code included therein.                                           tion will now be further described.
   For example, a user can specify a playlist and/or select a         65      As similarly discussed above, the messaging application
playlist specified by the system, the system operator, or                  (e.g., messaging widget) can be configured to play multiple
another user (e.g., a Holiday playlist). The messaging system              pieces of content listed in a playlist, optionally all from the
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 32 of 35 PageID #: 38


                                                       US 9.237,427 B2
                                  21                                                                    22
same content Source or from different content sources, and/or            The user activates a “create/download widget control and the
specifically related to a certain genre (e.g., manga, reality,           system generates customized widget including a unique iden
film noir, war, etc.) or theme (pets, beach, party, themes of            tifier (ID) 1204 associated with the user and/or the playlist
content, sports, fashion, travel, finance, food, restaurants,            and downloads the code to the User B's terminal (e.g., per
music, books, magazine, pets, etc.).                                5    sonal computer, IP television, etc.). The unique identifier is
   In an example embodiment, the messaging application can               stored in the system database 1208. At state 1205, User Athen
be utilized by a user to register for services offered by the            embeds the customized widget code on one or more web
messaging system. Once a user has registered, the system                 pages, blogs, etc.
generates and assigns a unique identification number ("ID")                 At state 1206, User A sends a video/text message to User B
to the user and adds the ID to the systems user database.           10   using the widget (e.g., by providing User B's mobile phone
Thereafter, the widget that is embedded by this user is tied to          number and selecting a “send' control). The user database
the user via a user identifier.                                          1208 is accessed to determine the widget identifier for User
   Data (e.g., XML data or HTTP POST data) is passed                     B’s widget. In addition, the database is updated to record the
between the widget and a registration engine associated with             transmission so that User A and/or a sponsoring advertiser is
the messaging system. In an example process, when a user            15   billed or charged for the transmission.
wants to send a piece of content, the widget asks for the                   At state 1210, the message is transmitted over the Internet
sender's mobile phone number and/or email address. Option                to User B's widget, and User B can play the message, includ
ally, prior to sending the content to the recipient, the messag          ing the playlist, via the widget. At state 1212, the video/text
ing system transmits to the sender an authentication message             message is transmitted to User B's mobile phone. A notifica
to the sender (e.g., via an email or text message to which the           tion regarding the transmission of the message to User B's
sender is send a reply in order to authenticate the request for          widget, email address, ad?or other address. The notification
the content transmission). When the authentication has                   informs User B that a video/text message has been transmit
occurred, a profile is created for the sender and/or the receiver
within the messaging system user database. A positive                    ted to User B's mobile phone. User B can then play back the
authenticated response causes the sender to be a registered.             Video/text message via the mobile phone.
   The system enables users to select, sort, and create a play      25      As previously discussed, a billing mechanism is provided,
list of their preferred pieces of content. The content can then          whereby a given piece of content sent from the widget oper
be downloaded or streamed to the widget. Once the playlist/              ates through the billing mechanism and is optionally billed to
group of content has been created, the system generates a new            the sender of the contents mobile phone bill. Additionally, if
HTML embed code for the user via which the user can embed                the piece of content is an advertisement, then a receipt that the
a widget (e.g., such as that illustrated in FIGS. 9A-B) which       30   content has been sent is sent to the company's advertiser
displays and/or accesses the user's playlist. By way of                  database, whereby an update to an advertiser's campaign is
example, the widget can be embedded in a webpage (e.g., the              made.
user's blog, Social network pages, personal website page,                   A given piece of content that is sent via the widget contains
etc.). If the content includes a piece of content provided by an         unique pieces of data (the sender, the receiver, the widget it
advertiser, when the widget is embedded that has a playlist         35   was sent from) and this information is centrally stored within
incorporating an advertiser sponsored video or otherwise                 messaging system database. Optionally, for a given piece of
includes an advertisement, optionally a notification is sent to          content sent by a given widget, the user that placed the widget
and stored in the system's advertiser database and the adver             (as determined by the user identifier included in the widget)
tiser's campaign account is updated. Optionally, the adver               receives a financial compensation for providing the lead that
tiser in charged a fee for the inclusion of advertiser content or   40   enabled the transaction to occur. The financial compensation
advertiser sponsored content in the widget display and/or is             may be provided directly by the messaging system operator,
charged when Such content is viewed/played.
   The widget is configured to be able to send mobile and                oran advertiser sponsoring the content may provide the finan
Internet messages (which may be delivered in MMS message                 cial compensation to the user (optionally, via the messaging
format) containing a variety of types of media content, such as          system operator).
pictures, text and/or videos, using, for example, the messag        45      With respect to the widget 'skin' (e.g., physical appear
ing process discussed elsewhere herein in greater detail. In             ance), a default skin may be assigned to the widget. However,
this capacity, users/consumers who interact with the widget              the user or the system can optionally change the skin. For
can view the content playing within a widget and choose to               example, if the user registers for the messaging system ser
send it to their mobile phone (e.g., as an MMS message) or               vice, the system optionally provides the user with the ability
email address, or to someone else’s mobile phone/email              50   to choose the widget skin of their preference from a menu of
address. To do so, a sender enters the recipient’s mobile                pre-designed widget templates. Optionally, the system may
phone number or email address to begin the content delivery              enable the user to customize a widget skin (e.g., change the
process to the recipient.                                                color, pattern, etc.) or design a skin. Optionally, an advertiser
    If a user has registered for services provided by the mes            may “sponsor a skin (where the advertiser pays the system
saging system, the system will transmit video/text messages         55   operator and/or user a fee when the skin is used). If a user
to the user's messaging application, as well as send notifica            selects such a sponsored skin, a notification is sent to the
tions regarding video/text messages that have been sent to the           system's advertiser database and a billing record is added to
user's mobile phone. When a piece of content has been sent to            the respective advertiser's campaign.
the user mobile phone, the system searches the user database                By way of further example, when a user embeds a widget
to determine if the recipient phone number is matched to an         60   on a webpage, the widget sends a request to the messaging
ID (and widget) and if so, the system delivers a notification to         system requesting that an updated skin, if available, is to be
the user's widget. If the piece of content is sent to the user's
widget (e.g., using Internet Protocol), a notification appears           downloaded for display as the widget skin. Optionally, the
within the widget that a piece of content has been received.             messaging system dynamically changes the displayed skin
    FIG. 12 illustrates an example notification process.                 for all online widgets as desired, or selectively. For example,
   At state 1202. User A visits a web site hosted by or asso        65   the skin for a given widget may be updated based on the genre
ciated with the messaging system. User A assembles a play                of content being displayed therein (e.g., a sport-themed skin
list, optionally by selecting videos presented via the web site.         for sport content, a romantic these for romance genre, etc.).
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 33 of 35 PageID #: 39


                                                       US 9.237,427 B2
                               23                                                                      24
   Referring now to FIG. 8A, an example messaging applica                message, or select from a library of pre-created/defined
tion in the form of a widget is illustrated. In this example, the        themes and/or categories, such as those described above, to
playlist includes a single video. The selected video (or a frame         attach their advertisement thereto. As previously discussed,
thereof) and text is displayed in the widget messaging appli             these categories may include specific titles, themes, genres,
cation. A “send to phone' control is provided. When the “send            actors and/or participants and may be further Sub-classified
to phone' control is activated, an address/information form              by customer criteria including geographic area, demographic
appears (optionally to one side of the user interface displaying         information (e.g., age, nationality, gender, etc.), preferences,
the video, optionally instead, replacing the user interface              and messaging history.
displaying the video), as illustrated in FIG. 8B.                          After an advertiser has selected or created one or more
   In this example, a descriptive name of the video ("Guy           10   messages, (which can be in the form of a selected video clip
running late') and the price to the user (which can be S0.00)            optionally with the advertiser's logo, text, images, audio
are displayed. In addition, “To”, “From', and “Message'                  track, etc.) and generated profile information for the desired
fields are provided via which the user can enter, respectively,          recipient pool (e.g., by defining the desired demographics,
the recipient phone number, the user's origination phone                 interests, area code, and/or preferences of the pool), the sys
number, and a text message (if any). The entered information        15   tem designates the message(s) as reserved for the respective
is transmitted to the messaging system and stored therein. A             advertiser for a defined duration and/or the defined pool. The
“Send' control is provided, which when activated, causes, at             designation is stored in the message and/or advertiser data
least in part, the messaging system to initiate the transmission         bases.
of the video-based message to the recipient's phone associ                  Optionally, an advertiser can elect to sponsor a playlist of
ated with the destination phone address. A “Cancel control is            Video clips defined by the advertiser, the messaging system
provided, which when activated, causes the address/informa               operator, a user, and/or other entity.
tion form to be cleared and/or to be removed from the display.              As similarly described above, when a user/consumer
   FIGS. 9A-B illustrate an example messaging application                chooses to send a video message (e.g., to another user), the
(in the form of a widget) displaying a customized playlist with          user selects a video message from a pre-created set of mes
two different items of content (“Bad Hair Cut' and “Miss you        25   sages, modifies a pre-created message and/or creates a mes
Honey”). Optionally, multiple videos can be displayed at the             Sage (e.g., using a selected pre-created Video clip, images,
same time, or a single video is displayed, and the user may              text and/or a user-created video clip, images, text, etc.). The
scroll the widget from one video to another video (e.g., via             user can utilize the system search engine to identify and locate
scroll arrows or otherwise). Playback controls may be pro                Suitable messages. For example, the user can specify genre,
vided via the widget user interface (e.g., play, pause, rewind,     30   category, cost, and the search engine locates matching mes
fast forward, increase/decrease Volume, etc.). The user inter            sages and/or videos.
face, as illustrated in FIG. 9B, includes “To”, “From', and                 The user further provides a unique message recipient iden
“Message' fields as similarly described above with respect to            tifier/address (i.e. phone number, email address, etc.) to
FIG. 8B. A “Send' control is provided, which when activated,             whom the message is to be sent. Example methods and sys
causes, at least in part, the messaging system to initiate the      35   tems for defining and sending video messages are described
transmission of the video-based message to the recipients                elsewhere herein.
phone associated with the destination phone address.                       The system interprets the unique message recipient iden
   FIGS. 10 and 11 illustrate example user interfaces for                tifier/address information and searches for a match between
defining a playlist. Referring to FIG. 10, a selection of video          the unique recipient identifier and an existing identifier stored
clips is displayed. In this example, the clips are a selection of   40   inauser profile housed in the system's database. If a matching
clips previously indicated by the user as being favorite clips.          profile is not found, a profile is created that contains informa
For example, the user may indicate a clip is a favorite clip by          tion identifying the content of the message being sent, the
explicitly labeling it as such or by use. Other example group            recipient address, and/or the profile or profile identifier of the
ing of clips can include clips in other playlists defined by the         person sending the message.
user (or others), other clips previously sent by the user, or       45      The system then queries the system database(s) to identify
clips arranged by theme and/or genre.                                    messages having designated advertisers to determine if an
   A clip may be displayed using a “frozen clip frame which              advertisement is to be added to the message being sent by the
can be played by clicking on the frame or the clip may be                user. If the message corresponds to a message that has been
continuously playing, with an optional pause control pro                 selected/reserved by an advertiser, and/or if the message
vided which the user can activate to pause a selected clip or all   50   recipient meets the advertiser specified desired recipient pool,
of the displayed clips. In this example, a user can define a             the message is assembled with the respective advertisement,
playlist by dragging and dropping a clip onto a playlist area in         and the advertisement, in conjunction with the other message
the order in which the user wants them to appear. Optionally,            content, is delivered to the recipient at the corresponding
the user can rearrange a playlist by dragging and dropping               recipient address.
video clips within the playlist area.                               55      The advertiser may be charged a flat fee for sending mes
   FIG. 11 illustrates an example user interface providing the           sages for a specified period of time, a flat fee for sending up to
user's library of playlists. The user interface enables the user         a specified number of messages (optionally within a specified
to define categories/folders of playlists. In this example, the          period of time), or may be charged a per message fee. The
user has defined playlist category for a MySpace() page and              advertiser database tracks the sending of advertiser sponsored
a playlist category fora Facebook0 page. Other categories can       60   messages for billing purposes. Advertisement spots for video
be defined as well. The user can name, copy, delete, move, and           messages may be auctioned off to advertisers based at least in
rearrange the displayed playlists. The user can assign user              part on the strength of the match between the demographic
names to the playlist clips.                                             profile desired/specified by the advertiser and the profile of
   The provision of advertisements via the messaging system              the sender and/or recipient.
will now be discussed in greater detail. In an example              65      FIG. 13 illustrates an example messaging system (includ
embodiment, the messaging system provides a user interface               ing, in this example, an advertising targeting system 1306)
via which an advertiser can select a category or theme of                and process. An advertiser 1302 selects a message (Message
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 34 of 35 PageID #: 40


                                                       US 9.237,427 B2
                               25                                                                        26
31 in this example) to sponsor via one or more user interfaces           musical group, a sports team, a political body (e.g., Con
hosted by the messaging system and accessed via an adver                 gress), a vehicle, a city, a state, an item of natural geography
tiser terminal (e.g., a processor based system Such as a com             (e.g., oceans generally, or a specific ocean by name), a
puter), and optionally specifies a sponsorship time period               weather condition, etc. By way of still further example, the
and/or specifies a target recipient profile. The messaging sys           content types optionally include 'general news' (e.g., for
tem stores an indication that the advertiser (as identified by a         general news items that could appear, Such as municipal
unique advertiser identifier) is sponsoring the message, the             news, political news, etc.), traffic alerts, financial alerts (e.g.,
sponsorship time period, and the target recipient profile (if            for changes in more than a certain dollar value of percentage
specified) in a system database.                                         with respect to one or more stocks, when mortgage rates go
   A user 1312 (Peer #1) accesses, via a user terminal, a           10   down, etc.), celebrity gossip (e.g., which optionally might not
messaging user interface hosted by or in communication with              be triggered by a user setting up an alert for a specific celeb
the messaging system (e.g., Web pages hosted by the mes                  rity, but by a news publication/organization deciding an item
Saging System, using an instant messaging user interface,                is celebrity gossip and triggering the alert to their customers),
using a text messaging user interface (e.g., SMS messaging               religious and spiritual alerts (e.g., daily, weekly passage of the
interface), using a Voice over Internet Protocol user interface,    15   bible, inspirational quotes, etc.), and so on.
or other interface). Peer #1 selects Message 31 and indicates               The user interface optionally further includes fields/con
that Message 31 is to be sent to a second user 1314 (Peer #2).           trols via which the user can specify the media-type that is to
Peer #1 enters or otherwise provides a unique identifier                 be transmitted to the user (e.g., one or more of videos, audio
(which may be in the form of a destination address, such as a            tracks, photographs, text, etc.) and any limitation on format
phone number or email address) associated with Peer 2.                   (e.g., where the user can specify than only videos that are
   The system automatically and dynamically determines the               MPEG, AVI, or Quicktime(R) are to be transmitted) and/or size
delivery platform to be used (e.g., WAP. MMS, etc.), option              (e.g., only video files of less than a specified size are to be
ally based, for example, on whether the campaign is premium              transmitted). The user can optionally also specify the notifi
(charged to the phone bill) or ad supported. Other factors that          cation trigger (e.g., a time period or whenever new relevant
the system optionally considers in determining the delivery         25   content is available) via the user interface. For example, the
platform to be used includes some are all of the following: the          user can specify that whenever there is a new video related to
identity/capabilities of the carrier of the sender; the identity/        the specified subject, the video is to be sent to the userata user
capabilities of the carrier of the recipient; the capabilities of        specified address or addresses.
the recipient handset; the current load; the relative cost, etc.            Then when the messaging system receives an indication
   A database lookup of database 1310 is performed using the        30   (e.g., from an internal search/monitoring system or from a
unique recipient identifier (phone number) to determine                  third party system) that a new video related to the specified
whether a profile exists in the database for the recipient, and          subject, the messaging system transmits or initiates the trans
if so, locates one or more identifiers/addresses associated              mission of the new video to the user. In addition or instead, the
with Peer #2 (e.g., mobile phone address, messaging appli                user can specify a frequency at which Such notifications are to
cation identifier, etc.). If a profile does not exist, one is gen   35   be provided (e.g., hourly, once a day, once a week, monthly,
erated by the targeting system 1306 or other system, includ              etc.).
ing a record of who sent the recipient the message (Peer #1 in              As similarly discussed above with respect to video greeting
this instance), when the message was sent, how the message               transmissions, the user may be charged a specified fee each
was sent (e.g., email, SMS, MMS, etc), the content of the                time the user receives a notification (e.g., a video notification)
message (optionally including one or more tags assigned to          40   unless the notification is designated as being free to the user,
the message or a portion thereof by users, the system opera              Such as when paid for by an advertiser or other sponsor.
tor), the message creator (e.g., the creator of a video clip             Optionally, the user may be a subscriber, wherein the user
included in the message), the name, genre, and/or category of            receives a fixed number or unlimited number of video mes
the message (and/or a video clip included therein), whether              sages for a flat rate, or as part of the user's overall service plan
the message was sponsored by the advertiser or paid for by the      45   (e.g., phone service plan).
sender, etc. Optionally, to further enhance privacy, the content            If the user is not on a message Subscription plan and the
of a given message is stored only as needed to process the               Video is not eligible for a free transmission, optionally the
message, and the content is deleted from memory once the                 System sends an opt-in message (e.g., a message. Such as an
message is no longer active. Optionally, the content of the              SMS message, sent to the user's mobile phone). The opt-in
message is automatically deleted after a specified period of        50   message requests the user to confirm that the user wants to
time.                                                                    receive a message (or multiple messages) for a specified fee
   The advertising targeting system 1310 assembles the mes               (e.g., which will be charged to the user's phone bill). The
sage (includes user and/or advertiser selected and/or provided           message may ask the user to transmit a reply confirmation
Video, images, text, audio track, etc.) at State 1308, and trans         message so as to authenticate the message transmission
mits the message to Peer #2 at the corresponding Peer #2            55   request and to authorize the associate message charge.
address. The message can then be accessed by Peer #2.                       Optionally, the system waits up to a predetermined amount
   While certain of the foregoing examples discuss, for illus            of time (e.g., 1 day, 2 days, a week, 10 days, or other amount
trative purposed, the sending of video greetings sent to one             of time) for a confirmation message to be received (e.g., viaan
user by another, otherforms of communications and commu                  SMS message). If a response is received within the specified
nication initiations can be used.                                   60   amount of time, the message transmission will occur. If a
   For example, the messaging system can host a user inter               response is not received within the specified amount of time,
face accessible by users via their browsers or other messaging           the message request is marked as canceled, a log failure for
application via which a user can specify a Subject of interest           the message is recorded, and the message is removed from the
on which they want to receive notifications. For example, the            message caches.
user can specify one or more of a specific person (e.g., an         65      If the user is approved for the campaign, the user's opt-in is
actor, a musician, a celebrity, a politician, etc.), a title asso        stored for later reuse. For example, once a user has opted in
ciated with a person (e.g., President of the United States), a           for a specific campaign, that information is retained in the
Case 2:21-cv-00117-JRG Document 1-1 Filed 03/31/21 Page 35 of 35 PageID #: 41


                                                      US 9.237,427 B2
                              27                                                                      28
system database. Then the next time the user ask to receive a                 provided to the recipient mobile phone via a SMS (Short
video notification via the system, the system first determines                Message Service) WAP (Wireless Application Protocol)
whether the opt-in has already occurred, and is still current                 push message.
(e.g., where the opt-in is set to automatically expire after a             5. The method as defined in claim 1, the method further
specified period, such as 6 months). If the opt-in is current for   5    comprising:
that user on that campaign, the authentication process is                  determining whether the recipient mobile phone is capable
skipped, making the customer experience better and faster.                    of receiving an MMS (Multimedia Messaging Service)
   While certain illustrative example embodiments are                         message;
described herein, the above description of the embodiments is              when the recipient mobile phone is capable of receiving an
not to be construed as limiting the invention.                      10       MMS message, having the video message delivered to
  What is claimed is:                                                        the recipient mobile phone via an MMS message; and
  1. A method of transmitting video messages to a mobile                   when the recipient mobile phone is not capable of receiving
phone, the method comprising:                                                an MMS message, having access to the video message
  receiving over a network at a message management system                    provided to the recipient mobile phone via a SMS (Short
     a request from a user that a video message be sent to a        15       Message Service) WAP (Wireless Application Protocol)
     recipient mobile phone:                                                 push message,
  transmitting an authorization request message to a mobile                wherein when the SMSWAP push message is to be used, a
     phone associated with the user, wherein the user needs to               corresponding WAP push object is created and the WAP
     provide a user authorization response in order for the                  push object is transmitted to a gateway for forwarding to
     video message to be sent to the recipient;                              the recipient mobile phone carrier.
  at least partly in response to receiving an authorization                6. The method as defined in claim 1, wherein the video
     response from the user, initiating the transmission of the          message is delivered using deferred MMS delivery.
     Video message to the recipient mobile phone;                           7. The method as defined in claim 1, the method further
  determining whether the recipient mobile phone is capable              comprising:
     of receiving an MMS (Multimedia Messaging Service)             25      receiving from the user a request that a second message be
     message;                                                                  sent;
  when the recipient mobile phone is capable of receiving an                determining whether the user had previously provided
    MMS message, having the video message delivered to                         authorization for at least one other message to be sent in
    the recipient mobile phone via an MMS message; and                         response to at least one authorization notification; and
  when the recipient mobile phone is not capable of receiving       30      at least partly in response to determining the user had
    an MMS message, having access to the video message                         previously provided authorization for at least one other
    provided to the recipient mobile phone via a SMS (Short                    message to be sent in response to at least one authoriza
    Message Service) WAP (Wireless Application Protocol)                       tion notification, initiating transmission of the second
    push message,                                                              message without sending another authorization notifica
  wherein the SMSWAP push message includes an option of             35         tion to the user's telephonic device.
    connecting to a specified URL (Uniform Resource                         8. The method as defined in claim 1, the method further
    Locator) via a recipient mobile phone browser to access              comprising sending another notification request authorizing
    the video message.                                                   transmission of the second message to the user's telephonic
  2. The method as defined in claim 1, wherein the authori               device at least partly in response to determining the user had
zation request message is an SMS (Short Message Service)            40   not, within a specified period of preceding time, provided
message.                                                                 authorization for at least one message to be sent in response to
  3. The method as defined in claim 1, wherein the authori               at least one authorization notification.
zation response is provided via an SMS (Short Message Ser                  9. The method as defined in claim 1, the method further
Vice) message.                                                           comprising:
  4. The method as defined in claim 1, the method further           45     determining whether the user has a subscription for the
comprising:                                                                   sending of video messages; and
  determining whether the recipient mobile phone is capable                determining whether a third party has sponsored the send
     of receiving an MMS (Multimedia Messaging Service)                       ing of the video messages.
     message;                                                              10. The method as defined in claim 1, wherein the recipient
  when the recipient mobile phone is capable of receiving an        50   is the user.
    MMS message, having the video message delivered to                     11. The method as defined in claim 1, wherein the user is
    the recipient mobile phone via an MMS message; and                   billed for the video included in the video message transmis
  when the recipient mobilephone is not capable of receiving             Sion via a carrier associated with user mobile phone.
    an MMS message, having access to the video message                                          ck   k   k   k   k
